Investor Presentation May 5, 2011 Forward Looking Statements 2 This presentation contains forward-looking statements, which can be identified by the use of words such as “believes,” “expects,” “anticipates,” “estimates” or similar expressions. These forward-looking statements include, but are not limited to: u statements of our goals, intentions and expectations; u statements regarding our business plans, prospects, growth and operating strategies; u statements regarding the asset quality of our loan and investment portfolios; and u estimates of our risks and future costs and benefits. These forward-looking statements are subject to significant risks and uncertainties. Actual results may differ materially from those contemplated by the forward-looking statements due to, among others, the following factors: Øgeneral economic conditions, either nationally or in our market areas, that are worse than expected; Øchanges in the interest rate environment that reduce our margins or reduce fair value of financial instruments; Øincreased competitive pressures among financial services companies; Øchanges in consumer spending, borrowing and savings habits; Ølegislative or regulatory changes that adversely affect our business; Øadverse changes in the securities and credit markets; and Øchanges in accounting policies and practices, as may be adopted by bank regulatory agencies or the Financial Accounting Standards Board. Any of the forward-looking statements that we make in this presentation and in other public statements we make may later prove incorrect because of inaccurate assumptions, the factors illustrated above or other factors that we cannot foresee. Consequently, no forward-looking statement can be guaranteed. Because of these and other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. 3 4 Issuer: SI Financial Group, Inc. Listing / Ticker: Nasdaq Global Market / “SIFI” Market Price Per Share: Shares Outstanding: Market Capitalization: $105.2 million Tangible Book Value Per Share: Price to Tangible Book Value: 84.3% Dividend Yield: 1.2% Market Summary as of 05/02/11 Company Overview Company History 6 uHeadquartered in Willimantic, CT uEstablished in 1842 uTotal assets in 1995: $252 million uTotal assets at 3/31/11: $929 million Experienced Management Team 7 uSavings Institute’s management team is comprised of experienced individuals that have operated through various credit cycles and have executed the Bank’s growth strategy u156 years of Banking Experience, 91 years at SIBT uCEO, CFO and SCO with 88 years of commercial bank experience uChief Risk Officer with 10 years of compliance and operations experience Company Profile Headquartered in Willimantic, CT, SI Financial reorganized to a two-tier mutual holding company in 2000 and sold a minority interest in 2004.In 2011, SI Financial completed their 2nd step conversion. As of December 31, 2010 / March 31, 2011: uTotal assets: $926.4 M / $929.4 M uTotal capital: $81.1 M / $128.9 M uNumber of banking offices: 21 uNumber of full-time employees: 237 uNumber of part-time employees: 38 / 37 Market Area Overview 9 uSavings Institute operates 21 full-service community banking locations in Windham, New London, Tolland, Hartford and Middlesex counties in Connecticut u30 miles east of Hartford, Connecticut uDiverse economy primarily oriented to the educational, service, entertainment, manufacturing and retail industries.Largest employers include: uThe Mohegan Sun and Foxwoods casinos uGeneral Dynamics Defense Systems uPfizer, Inc. uSeveral institutions of higher education (University of Connecticut, Eastern Connecticut State University, Mitchell College, Connecticut College) uSmall to mid-sized businesses generally support the local economies uDuring the current economic downturn Savings Institute’s primary market area has remained a relatively stable banking market uSince 2000, primary market’s population has grown by approximately 7.1% versus 3.8% for Connecticut uIn the 5 counties Savings Institute maintains branches median household income levels ranged from $58,000 to $78,000 versus $70,000 for Connecticut and $54,000 for the U.S. Market Area Presence 10 uSavings Institute is among the top 10 banks by market share in 3 of the 5 counties in which it does business Source: FDIC. Data as of 6/30/10. Business Strategy 11 uContinue community oriented focus by offering a full range of financial products and services to its customers uOptimize future growth opportunities by executing a proven business model and by seeking acquisition opportunities in areas in or adjacent to existing market area uActively manage the balance sheet and diversify the asset mix uPrudently increase percentage of assets consisting of multi-family, commercial real estate and commercial business loans uContinue conservative underwriting practices and maintain a high quality loan portfolio uIncrease core deposits by emphasizing demand, savings and money market accounts uSupplement noninterest income through expanded mortgage banking operations and existing wealth management operations Acquisition Opportunities 12 uIn Connecticut, Rhode Island and Massachusetts there are approximately 26 public and private banks and thrifts with assets between $100 million and $500 million u11 are de novo u4 have TARP outstanding u2 have Texas ratios of greater than 50%* uOn a selective basis Savings Institute would consider expanding into contiguous or near-contiguous markets via: uWhole bank acquisitions uBranch acquisitions uFDIC assisted transactions * Texas ratio defined as nonperforming assets, accruing restructured debt and accruing loans 90+ days past due divided by tangible common equity plus loan loss reserves. Financial Highlights Franchise Growth uSavings Institute has grown organically and through acquisitions, resulting in an asset CAGR from 2005 to 2010 of 6.0% uSince 2005 has acquired 2 branches, opened 4 branches and relocated or renovated 6 existing branches, expanding market presence in Tolland, New London, Hartford and Middlesex counties Diversified Loan Portfolio 15 uSavings Institute has diversified its portfolio mix by increasing commercial real estate, multi-family and commercial business lending while maintaining prudent underwriting practices uIncreased focus on SBA and USDA guaranteed commercial lending At March 31, 2011 Total Loans:$611.4 million At December 31, 2005 Total Loans:$516.4 million Other loans consist of home equity and other consumer. 1-4 Family Residential 52% Other Commercial 4% Construction 9% SBA and USDA Guaranteed Commercial 11% Other 5% Multi-family and CRE 19% Other Commercial 4% Construction 1% SBA and USDA Guaranteed Commercial 21% Other 5% Multi-family and CRE 26% 1-4 Family Residential 43% Commercial Loan Concentrations 16 Commercial loan concentration includes CRE, Multi-family and C&I loans Dollars in thousands Asset Quality Trends uSavings Institute has maintained high asset quality with solid reserve coverage uAggressive early recognition of nonperforming loans NPAs and TDRs/Assets Peer group comprised of all publicly traded banks and thrifts in Connecticut. 3/31/2011 Total Nonperforming Loans Other Real Estate Owned 0 0 Total Nonperforming Assets Accruing Troubled Debt Restructurings 74 72 71 69 67 Total NPAs and TDRs NPLs/Loans 0.05% 0.24% 1.29% 1.50% 0.49% 0.80% 1.01% NCOs/Avg Loans NPAs and TDRs/Assets Reserves/Loans Reserves/NPLs Non Performing Asset Breakdown 18 Dollars in thousands 30-59 days 60-89 days Non At 3/31/11 Accruing Accruing Accrual OREO 1-4 Family Residential CRE and Multi-family 0 Other Commercial 0 0 52 0 Home Equity 0 50 0 Other Consumer 9 2 0 0 Total Excludes Purchased SBA/USDA Loans Securities Portfolio 19 uSavings Institute maintains a diversified securities portfolio totaling $217 million as of March 31, 2011 uSavings Institute has previously taken $2.3 million in OTTI charges on 3 pooled trust preferred securities and one non agency MBS uSavings Institute performs impairment analyses on its securities portfolio quarterly uAs ofMarch 31, 2011 investments below investment grade consisted of pooled trust preferred securities with a book value of $6.7 million and a fair value of $3.7 million and non-agency MBS with a book value of $7.3 million and a fair value of $6.9 million March 31, 2011 Equity 1% USG and Agency Obligations 17% Corporate Debt 7% Agency MBS - Residential 47% Non-Agency MBS - Residential 6% State and Municipal Debt 3% CDOs (TRuPs) 2% GSE Debt Obligations 17% Deposit Mix 20 uSavings Institute has grown deposits and emphasized the growth of core deposits through investments to its branch network, new product offerings and attracting commercial deposits from small and medium size businesses uFrom 2005 to 2010 total deposits and non-time deposits have grown at CAGRs of 5.3% and 7.0%, respectively Total deposits exclude mortgagors’ and investors’ escrow accounts. Cost of Interest Bearing Deposits 1.98% 2.74% 3.19% 2.85% 2.25% 1.55% 1.28% Electronic Banking 21 Transactions at SIBT ATMs Debit Signature Transactions Debit POS/ATM Transactions On Line Bill Pay Transactions eStatement Accounts Consumer Online Customers Business Online Customers Mortgage Banking 22 Dollars in thousands uSavings Institute has recently started selling mortgage loans but has been retaining the servicing portion and receives a fee for doing so. Residential Mortgage Loans Originated Sold Residential Loans Sold / Serviced Core Profitability 23 uCore earnings have remained profitable, after excluding the following events: u2008 write down on securities of $7.1 million u2009 FDIC special assessment of $393,000 * Excludes events as noted above. Strong Capital Profile 24 (1) Represents bank level data. uThrough internal capital generation Savings Institute has remained well capitalized throughout the current economic crisis uAs a result of our recent 2nd step offering, Savings Institute continues to have a strong capital base for growth and execution of its business plan As of March 31, 2011 Minimum Actual Tangible Common Equity NA 10.91% Leverage (1) 5.00% Tier 1 Risk Based (1) Total Risk Based Capital (1) Stock Buybacks and Dividends 25 uSince completing our MHC offering in December 2004, SI Financial has repurchased approximately 786,000 shares uApproximately 15.6% of original offering uBetween March 2005 and March 2inancial has paid stockholders a total of $0.72 in quarterly dividends uQuarterly dividend was suspended in January 2009 in order to preserve capital uWith improving earnings outlook, quarterly dividend of $0.03 reinstated in May 2010 resulting in an annual dividend yield of 1.50% based on the $8.00 per share offering price* * The rate of such dividends will be in the discretion of the board of directors and will depend upon a number of factors. No assurance can be given that SI Financial will continue to pay dividends or that they will not be reduced in the future. Investment Merits uCommunity-oriented bank with experienced management team uManaged company through different credit cycles uExecuted various bank and non-bank acquisitions uStrong asset quality track record and reserve coverage levels uStrong core deposit base uDiversified loan portfolio uInternal and external growth opportunities post-transaction 26 Trading Multiples 27 (1) Peer Group consists of Nationwide thrifts with assets between $500M and $1.5B and market caps between $75M and $125M. Data as of May 2, 2011 Source: SNL Financial SIFI Average Median Average Median Price Price / Earnings NM 19.80x 14.76x 26.78x 24.28x Price / Book 81.62% 90.27% 87.31% 95.43% 91.99% Price / Tang Book 84.32% 94.30% 88.40% 106.83% 98.62% Peer Group New England Thrifts 30
